 



Exhibit 10.5

AMBAC ASSURANCE CORPORATION
as Insurer,

INDYMAC ABS, INC.
as Depositor,

INDYMAC BANK, F.S.B.
as Seller and Servicer,

INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1
as Issuer,

and

DEUTSCHE BANK NATIONAL TRUST COMPANY
as Indenture Trustee

INSURANCE AND INDEMNITY AGREEMENT

INDYMAC RESIDENTIAL ASSET-BACKED NOTES,
SERIES 2004-LH1

Dated as of December 22, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          (This Table of Contents is for convenience of reference only and shall
not be deemed to be part of this Agreement. All capitalized terms used in this
Agreement and not otherwise defined shall have the meanings set forth in
Article I of this Agreement.)

                      Page  
 
  ARTICLE I
DEFINITIONS        
Section 1.01.
  Defined Terms     1  
Section 1.02.
  Other Definitional Provisions     5  
 
  ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS        
Section 2.01.
  Representations and Warranties of the Seller, the Servicer and the Depositor  
  5  
Section 2.02.
  Affirmative Covenants of the Seller, the Servicer and the Depositor     9  
Section 2.03.
  Negative Covenants of the Seller, the Servicer and the Depositor     14  
Section 2.04.
  [Reserved]     14  
Section 2.05.
  [Reserved]     14  
Section 2.06.
  Representations and Warranties of the Issuer     15  
Section 2.07.
  Affirmative Covenants of the Issuer     17  
Section 2.08.
  Negative Covenants of the Issuer     20  
Section 2.09.
  Representations and Warranties of the Insurer     20  
 
  ARTICLE III
THE NOTE POLICY; REIMBURSEMENT        
Section 3.01.
  Issuance of the Note Policy     22  
Section 3.02.
  Payment of Fees and Premium     24  
Section 3.03.
  Reimbursement Obligation     25  
Section 3.04.
  Indemnification     26  
Section 3.05.
  Indemnification with respect to the Issuer     29  
Section 3.06.
  Payment Procedure     31  
 
  ARTICLE IV
FURTHER AGREEMENTS        
Section 4.01.
  Effective Date; Term of the Insurance Agreement     31  
Section 4.02.
  Further Assurances and Corrective Instruments     31  
Section 4.03.
  Obligations Absolute     32  
Section 4.04.
  Assignments; Reinsurance; Third-Party Rights     33  

(i)



--------------------------------------------------------------------------------



 



                      Page  
Section 4.05.
  Liability of the Insurer     34  
Section 4.06.
  Annual Servicing Audit and Certification     34  
 
  ARTICLE V
DEFAULTS AND REMEDIES        
Section 5.01.
  Defaults     34  
Section 5.02.
  Remedies; No Remedy Exclusive     36  
Section 5.03.
  Waivers     36  
 
  ARTICLE VI
MISCELLANEOUS        
Section 6.01.
  Amendments, Etc     37  
Section 6.02.
  Notices     37  
Section 6.03.
  Severability     38  
Section 6.04.
  Governing Law     38  
Section 6.05.
  Consent to Jurisdiction     38  
Section 6.06.
  Consent of the Insurer     39  
Section 6.07.
  Counterparts     39  
Section 6.08.
  Headings     39  
Section 6.09.
  Trial by Jury Waived     39  
Section 6.10.
  Limited Liability     40  
Section 6.11.
  Entire Agreement     40  
Section 6.12.
  Indenture Trustee     40  
Section 6.13.
  No Petition     40  

(ii)



--------------------------------------------------------------------------------



 



          INSURANCE AND INDEMNITY AGREEMENT (as may be amended, modified or
supplemented from time to time, this “Insurance Agreement”), dated as of
December 22, 2004, by and among AMBAC ASSURANCE CORPORATION, as Insurer, INDYMAC
ABS, INC., as Depositor, INDYMAC BANK, F.S.B., as Seller and Servicer, INDYMAC
RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1, as Issuer and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Indenture Trustee.

          WHEREAS, the Indenture, dated as of December 22, 2004, related to the
IndyMac Residential Asset-Backed Notes, Series 2004-LH1 (the “Indenture”),
between the Issuer and the Indenture Trustee provides for, among other things,
the issuance of Notes by the Issuer representing indebtedness of the Trust Fund
established thereby;

          WHEREAS, the Insurer has issued the Note Policy pursuant to which it
has agreed to pay to the Indenture Trustee for the benefit of the Class A
Noteholders certain payments in respect of the Notes;

          WHEREAS, the Insurer shall be paid a Premium with respect to the Note
Policy as set forth herein; and

          WHEREAS, the Seller, the Servicer and the Depositor have undertaken
certain obligations in consideration for the Insurer’s issuance of its Note
Policy;

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.01. Defined Terms. Unless the context clearly requires
otherwise, all capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Sale and Servicing Agreement, the
Indenture or the Note Policy described below. For purposes of this Insurance
Agreement, the following terms shall have the following meanings:

          “Ambac Premium Letter” means the letter agreement between the Issuer
and the Insurer dated December 22, 2004 setting forth the Premium with respect
to the Note Policy and the expenses of the Insurer.

          “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a day on which banking institutions in the state of New York or the state
of California or the city in which the Corporate Trust Office or the office of
the Insurer is located are required or authorized by law or executive order to
be closed or (iii) a day on which the Insurer is closed.

          “Closing Date” means December 22, 2004.

 



--------------------------------------------------------------------------------



 



          “Commission” means the Securities and Exchange Commission.

          “Default” means any event which results, or which with the giving of
notice or the lapse of time or both would result, in an Event of Default.

          “Depositor” means IndyMac ABS, Inc.

          “Documents” has the meaning given such term in Section 2.01(j).

          “Event of Default” means any Event of Default specified in
Section 5.01 of this Insurance Agreement.

          “Financial Statements” means, with respect to each of the Seller, the
Servicer and the Depositor, the consolidated statements of financial condition
as of December 31, 2003, 2002 and 2001 and as of the quarters ending March 31,
2004, June 30, 2004 and September 30, 2004 and the statements of operations,
stockholders’ equity and cash flows for each of the years in the three-year
period ended December 31, 2003 and the periods ended March 31, 2004, June 30,
2004 and September 30, 2004 and the notes thereto.

          “Holder” has the meaning given such term in the Note Policy.

          “Indemnification Agreement” means the indemnification agreement dated
as of December 17, 2004 between the Insurer and the Underwriters.

          “Indenture” has the meaning given such term in the first recital
hereof.

          “Indenture Trustee” means Deutsche Bank National Trust Company, a
national banking association existing under the laws of the United States of
America, as Indenture Trustee under the Indenture, and any successor thereto
under the Indenture.

          “Insurance Agreement” has the meaning given such term in the initial
paragraph hereof.

          “Insurer” means Ambac Assurance Corporation, or any successor thereto,
as issuer of the Note Policy.

          “Insurer Information” has the meaning given such term in
Section 3.04(b).

          “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

          “Late Payment Rate” shall mean for any Payment Date, the lesser of
(a) the greater of (i) the per annum rate of interest publicly announced from
time to time by Citibank, N.A. at its principal office in New York, New York as
its prime lending rate (any change in such prime rate of interest to be
effective on the date such change is announced by Citibank, N.A.) plus 2% per
annum and (ii) the then applicable highest rate

2



--------------------------------------------------------------------------------



 



of interest on the Notes and (b) the maximum rate permissible under applicable
usury or similar law limiting interest rates, such maximum rate as determined by
the Insurer. The Late Payment Rate shall be computed on the basis of the actual
number of days elapsed over a year of 360 days.

          “Lien” means, as applied to the property or assets (or the income or
profits therefrom) of any Person, in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise: (a) any mortgage, lien, pledge, attachment, charge, lease,
conditional sale or other title retention agreement, or other security interest
or encumbrance of any kind or (b) any arrangement, express or implied, under
which such property or assets are transferred, sequestered or otherwise
identified for the purpose of subjecting or making available the same for the
payment of debt or performance of any other obligation in priority to the
payment of the general, unsecured creditors of such Person.

          “Material Adverse Change” means, in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person on a consolidated basis with its subsidiaries or
(ii) the ability of such Person to perform its obligations under any of the
Transaction Documents.

          “Moody’s” means Moody’s Investors Service, Inc., and any successor
thereto.

          “Issuer Documents” has the meaning given such term in Section 2.06(i).

          “Issuer” means IndyMac Residential Asset-Backed Trust,
Series 2004-LH1, a Delaware statutory trust.

          “Note Policy” means the certificate guaranty insurance policy,
No. AB0851BE, together with all endorsements thereto, issued by the Insurer to
the Indenture Trustee, for the benefit of the Holders of the Notes.

          “Notes” means the IndyMac Residential Asset-Backed Notes,
Series 2004-LH1, substantially in the form set forth in Exhibit A to the Sale
and Servicing Agreement.

          “Offering Document” means the Prospectus Supplement, dated
December 17, 2004 to the Prospectus dated December 3, 2004, in respect of the
Notes, and any amendment or supplement thereto.

          “Owner Trustee” means Wilmington Trust Company as trustee under the
Trust Agreement, and any successor thereto under the Trust Agreement.

          “Person” means an individual, joint stock company, trust,
unincorporated association, joint venture, corporation, business or owner trust,
partnership or other organization or entity (whether governmental or private).

3



--------------------------------------------------------------------------------



 



          “Premium” means the premium payable in accordance with the Note Policy
and the Ambac Premium Letter.

          “Premium Percentage” has the meaning set forth in the Ambac Premium
Letter.

          “Registration Statement” means the registration statement on Form S-3
(No. 333-120706), including the prospectus, relating to the Notes, at the time
it became effective.

          “Restrictions on Transferability” means, as applied to the property or
assets (or income or profits therefrom) of any Person, in each case whether the
same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise, any material condition to, or restriction on, the
ability of such Person or any transferee therefrom to sell, assign, transfer or
otherwise liquidate such property or assets in a commercially reasonable time
and manner or which would otherwise materially deprive such Person or any
transferee therefrom of the benefits of ownership of such property or assets.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of December 22, 2004, by and among the Depositor, the Seller, the
Servicer, the Issuer and the Indenture Trustee.

          “Securities Act” means the Securities Act of 1933, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

          “Securities Exchange Act” means the Securities Exchange Act of 1934,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

          “Transaction” means the transactions contemplated by the Transaction
Documents, including the transactions described in the Offering Document.

          “Transaction Documents” means this Insurance Agreement, the Mortgage
Loan Purchase Agreement, the Sale and Servicing Agreement, the Trust Agreement,
the Indenture, the Administration Agreement, the Auction Administration
Agreement and the Notes.

          “Trust Agreement” means the Trust Agreement, dated as of December 14,
2004, between the Depositor and the Owner Trustee, as amended and restated as of
December 22, 2004.

          “Trust Fund ” means the trust created pursuant to the Trust Agreement.

4



--------------------------------------------------------------------------------



 



          “Trust Indenture Act” means the Trust Indenture Act of 1939,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

          “Underwriters” means Lehman Brothers, Inc. and Bear, Stearns & Co.
Inc.

          “Underwriter Information” has the meaning given such term in the
Indemnification Agreement.

          “Underwriting Agreement” means the Underwriting Agreement dated
December 17, 2004, between the Underwriters and the Depositor with respect to
the offer and sale of the Notes, as may be amended, modified or supplemented
from time to time.

          Section 1.02. Other Definitional Provisions. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Insurance
Agreement shall refer to this Insurance Agreement as a whole and not to any
particular provision of this Insurance Agreement, and Section, subsection,
Schedule and Exhibit references are to this Insurance Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
“include” and “including” shall be deemed to be followed by the phrase “without
limitation.”

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

          Section 2.01. Representations and Warranties of the Seller, the
Servicer and the Depositor. The Seller, the Servicer and the Depositor represent
and warrant as of the Closing Date as follows:

               (a) Due Organization and Qualification. The Seller, the Servicer
and the Depositor are entities, duly organized, validly existing and in good
standing under the laws of the states of their respective organization. Each of
the Seller, the Servicer and the Depositor is duly qualified to do business, is
in good standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents to which
it is party in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document to which it is party
unenforceable in any respect or would have a material adverse effect upon the
Transaction.

               (b) Power and Authority. Each of the Seller, the Servicer and the
Depositor has all necessary power and authority to conduct its business as
currently conducted and as described in the Offering Document, to execute,
deliver and perform its obligations under the Transaction Documents to which it
is party and to consummate the Transaction.

5



--------------------------------------------------------------------------------



 



               (c) Due Authorization. The execution, delivery and performance of
the Transaction Documents to which they are party by the Seller, the Servicer
and the Depositor have been duly authorized by all necessary action and do not
require any additional approvals or consents, or other action by or any notice
to or filing with any Person, including any governmental entity or any of the
stockholders of the Seller, the Servicer or the Depositor which have not
previously been obtained or given by the Seller, the Servicer or the Depositor.

               (d) Noncontravention. The execution and delivery by the Seller,
the Servicer and the Depositor of the Transaction Documents to which they are
party, the consummation of the Transaction and the satisfaction of the terms and
conditions of the Transaction Documents and the Premium Letter do not and will
not:

          (i) conflict with or result in any breach or violation of any
provision of the organizational documents of the Seller, the Servicer or the
Depositor or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Seller, the Servicer and the Depositor or any of their respective material
properties, including regulations issued by any administrative agency or other
governmental authority having supervisory powers over the Seller, the Servicer
or the Depositor;

          (ii) constitute a default by the Seller, the Servicer or the Depositor
under, result in the acceleration of any obligation under, or breach any
provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which either the Seller, the Servicer or the Depositor is a party
or by which any of their properties are or may be bound or affected; or

          (iii) result in or require the creation of any lien upon or in respect
of any assets of the Seller, the Servicer or the Depositor except as otherwise
expressly contemplated by the Transaction Documents.

               (e) Legal Proceedings. There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Seller, the Servicer or the Depositor, any
of their subsidiaries, any properties or rights of either the Seller, the
Servicer or the Depositor or any of their subsidiaries or any of the Mortgage
Loans pending or, to the Seller’s, the Servicer’s or the Depositor’s knowledge
after reasonable inquiry, threatened, which, in any case, if decided adversely
to the Seller, the Servicer or the Depositor or any such subsidiary could result
in a Material Adverse Change with respect to the Seller, the Servicer or the
Depositor.

               (f) Valid and Binding Obligations. The Transaction Documents to
which they are party, when executed and delivered by the Seller, the Servicer
and the Depositor will constitute the legal, valid and binding obligations of
the Seller, the Servicer and the Depositor, enforceable in accordance with their
respective terms, except as such enforceability may be limited by insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general

6



--------------------------------------------------------------------------------



 



equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws. The Notes, when
executed, authenticated and delivered in accordance with the Indenture, will be
validly issued and outstanding and entitled to the benefits of the Indenture.
The Seller, the Servicer and the Depositor will not at any time in the future
deny that the Transaction Documents to which they are party, constitute the
legal, valid and binding obligations of the Seller, the Servicer and the
Depositor.

               (g) Financial Statements. The Financial Statements of the Seller,
the Servicer and the Depositor, copies of which have been furnished to the
Insurer, (i) are, as of the dates and for the periods referred to therein,
complete and correct in all material respects, (ii) present fairly the financial
condition and results of operations of the Seller, the Servicer and the
Depositor as of the dates and for the periods indicated and (iii) have been
prepared in accordance with generally accepted accounting principles
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent Financial
Statements, there has been no Material Adverse Change in respect of the Seller,
the Servicer or the Depositor. Except as disclosed in the Financial Statements,
the Seller, the Servicer and the Depositor are not subject to any contingent
liabilities or commitments that, individually or in the aggregate, have a
material possibility of causing a Material Adverse Change in respect of the
Seller, the Servicer or the Depositor.

               (h) Compliance with Law, Etc. No practice, procedure or policy
employed, or proposed to be employed, by the Seller, the Servicer or the
Depositor in the conduct of its business violates any law, regulation, judgment,
agreement, order or decree applicable to the Seller, the Servicer or the
Depositor that, if enforced, could result in a Material Adverse Change with
respect to the Seller, the Servicer or the Depositor. None of the Seller, the
Servicer or the Depositor is in violation of any applicable law or
administrative regulation of its jurisdiction of incorporation, or any
department, division, agency, instrumentality thereof or of the United States or
any applicable judgment or decree or any note, resolution, certificate,
agreement or other instrument to which the Seller, the Servicer or the
Depositor, as applicable, is a party or is otherwise subject which, if enforced,
would result in a Material Adverse Change with respect to the Seller, the
Servicer or the Depositor.

               (i) Taxes. Each of the Seller, the Servicer and the Depositor has
filed prior to the date hereof all federal and state tax returns that are
required to be filed and has paid all taxes, including any assessments received
by it that are not being contested in good faith, to the extent that such taxes
have become due. Any taxes, fees and other governmental charges payable by the
Seller, the Servicer or the Depositor in connection with the Transaction, the
execution and delivery of the Transaction Documents and the Premium Letter and
the issuance of the Notes have been paid or shall have been paid at or prior to
the Closing Date.

               (j) Accuracy of Information. Neither the Transaction Documents
nor other information relating to the Mortgage Loans, the operations of the
Seller, the

7



--------------------------------------------------------------------------------



 



Servicer or the Depositor or the financial condition of the Seller, the Servicer
or the Depositor (collectively, the “Documents”), as amended, supplemented or
superseded, furnished to the Insurer by the Seller, the Servicer or the
Depositor contains any statement of a material fact which was untrue or
misleading in any material respect when made. Neither the Seller, the Servicer
nor the Depositor have knowledge of any circumstances that could reasonably be
expected to cause a Material Adverse Change with respect to the Seller, the
Servicer or the Depositor. Since the furnishing of the Documents, there has been
no change nor any development or event involving a prospective change known to
the Seller, the Servicer or the Depositor that would render any of the Documents
untrue or misleading in any material respect.

               (k) Compliance With Securities Laws. The offer and sale of the
Notes comply in all material respects with all applicable laws, including
applicable securities laws. Without limiting the foregoing, the Offering
Document does not contain any untrue statement of a material fact and does not
omit to state a material fact necessary to make the statements made therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that no representation is made with respect to the Insurer Information
or with respect to the Underwriter Information. The Sale and Servicing Agreement
is not and the Indenture is required to be qualified under the Trust Indenture
Act and the Trust Fund is not required to be registered as an “investment
company” under the Investment Company Act. The Seller, the Servicer and the
Depositor will satisfy any applicable information reporting requirements of the
Securities Exchange Act arising out of the Transaction to which they are
subject.

               (l) Transaction Documents. Each of the representations and
warranties of the Seller, the Servicer and the Depositor contained in the
Transaction Documents and the Underwriting Agreement is true and correct in all
material respects and the Seller, the Servicer and the Depositor hereby make
each such representation and warranty to, and for the benefit of, the Insurer as
if the same were set forth in full herein, provided that the remedy with respect
to any defective Mortgage Loans under Section 3.01 of the Mortgage Loan Purchase
Agreement and Section 2.04 of the Sale and Servicing Agreement shall be limited
to the remedies specified therein.

               (m) Solvency; Fraudulent Conveyance. The Seller, the Servicer and
the Depositor are solvent and will not be rendered insolvent by the Transaction
and, after giving effect to the Transaction, the Seller, the Servicer and the
Depositor will not be left with an unreasonably small amount of capital with
which to engage in its business. None of the Seller, the Servicer or the
Depositor intends to incur, or believe that it has incurred, debts beyond its
ability to pay as they mature. The Seller, the Servicer and the Depositor do not
contemplate the commencement of insolvency, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of the Seller, the Servicer or the Depositor or
any of their assets. The amount of consideration being received by the Seller
and the Depositor upon the sale of the Class A Notes constitutes reasonably
equivalent value and fair consideration for the interest in the Mortgage Loans.
The

8



--------------------------------------------------------------------------------



 



Seller did not transfer the Mortgage Loans to the Depositor with any intent to
hinder, delay or defraud any of the Seller’s creditors.

               (n) Principal Place of Business. The principal place of business
of the Seller, the Servicer and the Depositor is 155 N. Lake Avenue, Pasadena,
California 91101.

               (o) Good Title; Absence of Liens; Security Interest. Immediately
prior to the transfer to the Depositor, the Seller was the owner of, and had
good and marketable title to, the Mortgage Loans free and clear of all Liens and
Restrictions on Transferability, and had full right, power and lawful authority
to assign, transfer and pledge the Mortgage Loans.

          Section 2.02. Affirmative Covenants of the Seller, the Servicer and
the Depositor. The Seller, the Servicer and the Depositor hereby agree that
during the term of this Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

               (a) Compliance With Agreements and Applicable Laws. The Seller,
the Servicer and the Depositor shall comply with the terms and conditions of and
perform its respective obligations under the Transaction Documents to which they
are party in all cases in which failure to so comply or perform would result in
a default thereunder and shall comply with all material requirements of any law,
rule or regulation applicable to them.

               (b) Corporate Existence. The Seller, the Servicer and the
Depositor and their respective successors and permitted assigns shall each
maintain its corporate existence and shall at all times continue to be duly
organized under the laws of the United States and duly qualified and duly
authorized (as described in subsections 2.01(a), (b) and (c) hereof) and shall
conduct its business in accordance with the terms of its charter and bylaws.

               (c) Financial Statements; Accountants’ Reports; Other
Information. The Seller, the Servicer and the Depositor shall keep or cause to
be kept in reasonable detail books and records of account of its assets and
business, including books and records relating to the Transaction, and shall
clearly reflect therein that the Mortgage Loans have been legally isolated and
such assets are not available to satisfy claims of their general creditors. The
Seller, the Servicer and the Depositor shall furnish or cause to be furnished to
the Insurer:

          (i) Annual Financial Statements. As soon as available, and in any
event within 105 days after the close of each fiscal year of the Seller, the
Servicer and the Depositor, the audited consolidated statement of financial
condition of the Seller, the Servicer and the Depositor and their subsidiaries
as of the end of such fiscal year and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for such fiscal
year, all in reasonable detail and stating in comparative form the respective
figures for the

9



--------------------------------------------------------------------------------



 



corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of the Seller, the Servicer and the
Depositor’s independent accountants (which shall be a nationally recognized
independent public accounting firm or otherwise acceptable to the Insurer) and
by the certificate specified in Section 2.02(d).

          (ii) Quarterly Financial Statements. (A) Upon the reasonable request
of the Insurer following any Material Adverse Change of the Seller, the Servicer
or the Depositor or the reasonable belief of the Insurer that a Material Adverse
Change of the Seller, the Servicer or the Depositor has occurred, as soon as
available, and (B) in any event within 60 days after the close of each of the
first three quarters of each fiscal year of the Seller, the Servicer and the
Depositor, the unaudited consolidated statement of financial condition of the
Seller, the Servicer and the Depositor and their subsidiaries as of the end of
such quarter and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows for the portion of the fiscal year then
ended, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the preceding fiscal year,
prepared in accordance with generally accepted accounting principles
consistently applied (subject to normal year-end adjustments), and accompanied
by the certificate specified in Section 2.02(d).

          (iii) Initial Report. On or before the Closing Date, a copy of the
magnetic tape to be delivered to the Indenture Trustee on the Closing Date
setting forth as to each Mortgage Loan, the information required in the
definition of “Mortgage Loan Schedule” in the Sale and Servicing Agreement.

          (iv) Certain Information. Upon the reasonable request of the Insurer,
copies of any requested proxy statements, financial statements, reports and
registration statements that the Seller, the Servicer and the Depositor file
with, or deliver to, the Commission or any national securities exchange.

          (v) Other Information. (A) Promptly upon receipt thereof, copies of
all schedules, financial statements or other similar reports delivered to or by
the Seller, the Servicer and the Depositor, pursuant to the terms of the Sale
and Servicing Agreement, (B) promptly upon request, such other data as the
Insurer may reasonably request and (C) all information required to be furnished
to the Indenture Trustee simultaneously with the furnishing thereof to the
Indenture Trustee.

               (d) Compliance Certificate. The Seller, the Servicer and the
Depositor shall deliver to the Insurer, at the time that the delivery of the
financial statements of the Seller, the Servicer and the Depositor are required
pursuant to subsection 2.02(c)(i) and (ii) certificates of one (or more) of its
officers stating that:

10



--------------------------------------------------------------------------------



 



          (i) a review of the performance of the Seller, the Servicer or the
Depositor, as applicable, under the Transaction Documents to which it is a party
during such period has been made under such officer’s supervision;

          (ii) to the best of such officer’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred, or if a Default or Event
of Default has occurred, specifying the nature thereof and, if the Seller, the
Servicer or the Depositor has a right to cure pursuant to Section 5.01, stating
in reasonable detail (including, if applicable, any supporting calculations) the
steps, if any, being taken by the Seller, the Servicer or the Depositor to cure
such Default or Event of Default or to otherwise comply with the terms of the
agreement to which such Default or Event of Default relates; and

          (iii) the attached financial statements submitted in accordance with
subsection 2.02(c)(i) or (ii), if applicable, are complete and correct in all
material respects and present fairly the financial condition and results of
operations of the Seller, the Servicer and the Depositor as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied (subject as to interim statements to normal
year-end adjustments).

               (e) Access to Records; Discussions with Officers and Accountants.
On an annual basis, or upon the occurrence of a Material Adverse Change, the
Seller, the Servicer and the Depositor shall, upon the reasonable request of the
Insurer, permit the insurer or its authorized agents:

          (i) to inspect the books and records of the Seller, the Servicer and
the Depositor as they may relate to the Notes, the obligations of the Seller,
the Servicer and the Depositor under the Transaction Documents and the
Transaction;

          (ii) to discuss the affairs, finances and accounts of the Seller, the
Servicer and the Depositor with the Chief Operating Officer and the Chief
Financial Officer of the Seller, the Servicer and the Depositor; and

          (iii) with the Seller, the Servicer and the Depositor’s consent, to
discuss the affairs, finances and accounts of the Seller, the Servicer and the
Depositor with the Seller, the Servicer and the Depositor’s independent
accountants, provided that an officer of the Seller, the Servicer and the
Depositor shall have the right to be present during such discussions.

          Such inspections and discussions shall be conducted during normal
business hours and shall not unreasonably disrupt the business of the Seller,
the Servicer and the Depositor.

               (f) Notice of Material Events. The Seller, the Servicer and the
Depositor shall be obligated promptly to inform the Insurer in writing of the
occurrence of any of the following:

11



--------------------------------------------------------------------------------



 



          (i) the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Seller, the Servicer or the
Depositor that (A) could be required to be disclosed to the Commission or the
Seller, the Servicer or the Depositor’s shareholders or (B) would likely result
in a Material Adverse Change with respect to the Seller, the Servicer and the
Depositor or, to their knowledge, the initiation of any proceeding or the
promulgation of any proposed or final rule which would likely result in a
Material Adverse Change with respect to the Seller, the Servicer or the
Depositor;

          (ii) any change in (A) the location of the principal office of the
Seller, the Servicer or the Depositor, (B) the jurisdiction of organization or
(C) its legal name;

          (iii) the occurrence of any Default or Event of Default involving the
Seller, the Servicer or the Depositor or any Material Adverse Change in respect
of the Seller, the Servicer or the Depositor;

          (iv) the commencement of any proceedings by or against the Seller, the
Servicer or the Depositor under any applicable reorganization, liquidation,
rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been appointed for the Seller, the Servicer or the Depositor
or any of their assets; or

          (v) the receipt of notice that (A) any license, permit, charter,
registration or approval necessary for the conduct of the Seller, the Servicer
or the Depositor’s business are to be suspended or revoked and such supervision
or revocation would result in a Material Adverse Change or (B) the Seller, the
Servicer or the Depositor are to cease and desist any practice, procedure or
policy employed by the Seller, the Servicer or the Depositor in the conduct of
its business, and such cessation may result in a Material Adverse Change with
respect to the Seller, the Servicer or the Depositor.

               (g) Financing Statements and Further Assurances. The Seller, the
Servicer and the Depositor will cause to be filed all necessary financing
statements or other instruments, and any amendments or continuation statements
relating thereto, necessary to be kept and filed in such manner and in such
places as may be required by law to preserve and protect fully the interest of
(i) the Indenture Trustee in the assets of the Trust (as defined in the Sale and
Servicing Agreement) and (ii) the Indenture Trustee in the Collateral (as
defined in the Indenture). In addition, the Seller, the Servicer and the
Depositor agree to cooperate with S&P and Moody’s in connection with any review
of the Transaction that may be undertaken by S&P and Moody’s after the date
hereof.

12



--------------------------------------------------------------------------------



 



               (h) Maintenance of Licenses. The Seller, the Servicer and the
Depositor and any successors thereof shall maintain all licenses, permits,
charters and registrations which are material to the conduct of their business.

               (i) Retirement of Notes. The Servicer shall instruct the
Indenture Trustee, upon a retirement or other payment of all of the Notes, to
surrender the Note Policy to the Insurer for cancellation.

               (j) [Reserved].

               (k) Disclosure Document. Each Offering Document delivered with
respect to the Notes shall clearly disclose that in the event that the Insurer
were to become insolvent, any claims arising under the Note Policy would be
excluded from coverage by the California Insurance Guaranty Association.

               (l) Third-Party Beneficiary. The Seller, the Servicer and the
Depositor agree that the Insurer shall have all rights of a third-party
beneficiary in respect of the Transaction Documents to which they are party to
and hereby incorporate and restate their representations, warranties and
covenants as set forth therein for the benefit of the Insurer.

               (m) Servicing of Mortgage Loans. All Mortgage Loans will be
serviced in compliance with the Sale and Servicing Agreement.

               (n) Closing Documents. The Seller, the Servicer and the Depositor
shall provide or cause to be provided to the Insurer an executed original copy
of each document executed in connection with the Transaction within 30 Business
Days after the date of closing.

               (o) Special Purpose Entity. In addition, the Depositor shall:

          (i) ensure that its capital is adequate for the business and
undertakings of the Depositor;

          (ii) other than activities in connection with the Transaction, be
restricted from undertaking any activities other than purchasing financial
assets and transferring the proceeds to other special-purpose entities in
connection with the issuance of other asset backed securities and activities
incidental to the foregoing;

          (iii) have at least one director, manager or member that is a person
who is not, and will not be, a director, officer, employee or holder of any
equity securities of the Seller or any of its affiliates or subsidiaries;

          (iv) not commingle its funds and assets with the funds of any other
person; and

13



--------------------------------------------------------------------------------



 



          (v) maintain (A) correct and complete minute books and records of
account, and (B) minutes of the meetings and other proceedings of its board of
managers, as provided in its articles of incorporation.

          Section 2.03. Negative Covenants of the Seller, the Servicer and the
Depositor. The Seller, the Servicer and the Depositor hereby agree that during
the term of this Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

               (a) Impairment of Rights. The Seller, the Servicer and the
Depositor shall not take any action, or fail to take any action, if such action
or failure to take action may result in a Material Adverse Change specified in
clause (ii) of the definition of Material Adverse Change with respect to the
Seller, the Servicer or the Depositor, respectively, or may not interfere with
the enforcement of any rights of the Insurer under or with respect to any of the
Transaction Documents. The Seller, the Servicer and the Depositor shall give the
Insurer written notice of any such action or failure to act on the earlier of:
(i) the date upon which any publicly available filing or release is made with
respect to such action or failure to act or (ii) promptly prior to the date of
consummation of such action or failure to act. The Seller, the Servicer and the
Depositor shall furnish to the Insurer all information requested by it that is
reasonably necessary to determine compliance with this paragraph.

               (b) Amendments, Etc. Unless otherwise provided in the Transaction
Documents, neither the Seller, the Servicer nor the Depositor shall modify or
amend, or consent to any modification or amendment of, any of the terms,
provisions or conditions of the Transaction Documents to which they are party,
without the prior written consent of the Insurer thereto, but excluding any
amendment to the Offering Document required by law and excluding any
modifications or amendments to which Insurer’s consent is not required.

               (c) Limitation on Mergers, Etc. The Depositor shall not
consolidate with or merge with or into any Person or transfer all or
substantially all of its assets to any Person or liquidate or dissolve except as
provided in the Sale and Servicing Agreement or as permitted hereby. The
Depositor shall furnish to the Insurer all information requested by it that is
reasonably necessary to determine compliance with this paragraph.

               (d) Successors. None of the Indenture Trustee, the Seller, the
Servicer or the Depositor shall terminate or designate, or consent to the
termination or designation of, any successor to the Servicer or the Indenture
Trustee without the prior written approval of the Insurer, which approval shall
not be unreasonably withheld, conditioned or delayed.

          Section 2.04. [Reserved].

          Section 2.05. [Reserved].

14



--------------------------------------------------------------------------------



 



          Section 2.06. Representations and Warranties of the Issuer. The Issuer
represents and warrants as of the Closing Date as follows:

               (a) Due Organization and Qualification. The Issuer is a statutory
trust, duly organized, validly existing and in good standing under the laws of
the State of Delaware. The Issuer is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents to which
it is a party in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document to which it is a
party unenforceable in any respect or would have a material adverse effect upon
the Transaction.

               (b) Power and Authority. The Issuer has all necessary power and
authority to conduct its business as currently conducted and as described in the
Offering Document to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party and to consummate the Transaction.

               (c) Due Authorization. The execution, delivery and performance of
the Transaction Documents to which it is a party by the Issuer has been duly
authorized by all necessary action and does not require any additional approvals
or consents, or other action by or any notice to or filing with any Person,
including any governmental entity or any of the certificateholders of the Issuer
or the Owner Trustee, which have not previously been obtained or given.

               (d) Noncontravention. The execution and delivery by the Issuer of
the Transaction Documents to which it is a party, the consummation of the
Transaction and the satisfaction of the terms and conditions of the Transaction
Documents do not and will not:

          (i) conflict with or result in any breach or violation of any
provision of the trust agreement of the Issuer or any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect having applicability to the Issuer or any of its respective material
properties, including regulations issued by any administrative agency or other
governmental authority having supervisory powers over the Issuer;

          (ii) constitute a default by the Issuer under, result in the
acceleration of any obligation under, or breach any provision of any loan
agreement, mortgage, indenture or other agreement or instrument to which the
Issuer either is a party or by which any of its properties s are or may be bound
or affected; or

          (iii) result in or require the creation of any lien upon or in respect
of any assets of the Issuer, except as otherwise expressly contemplated by the
Transaction Documents.

15



--------------------------------------------------------------------------------



 



               (e) Legal Proceedings. There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Issuer, any properties or rights of the
Issuer pending or, to the Issuer’s knowledge after reasonable inquiry,
threatened, which, in any case, if decided adversely to the Issuer or any such
subsidiary could result in a Material Adverse Change with respect to the Issuer.

               (f) Valid and Binding Obligations. The Transaction Documents to
which it is a party, when executed and delivered by the Issuer, will constitute
the legal, valid and binding obligations of the Issuer, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by insolvency, reorganization, moratorium or other similar laws
affecting creditors` rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. The Notes, when executed, authenticated and delivered
in accordance with the Indenture and the Sale and Servicing Agreement will be
validly issued and outstanding and entitled to the benefits of the Indenture and
the Sale and Servicing Agreement. The Issuer will not at any time in the future
deny that the Transaction Documents to which it is a party constitute the legal,
valid and binding obligations of the Issuer.

               (g) Compliance with Law, Etc. No practice, procedure or policy
employed, or proposed to be employed, by the Issuer in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to the Issuer that, if enforced, could result in a Material Adverse
Change with respect to the Issuer.

               (h) Taxes. The Issuer has filed prior to the date hereof all
federal and state tax returns that are required to be filed and has paid all
taxes, including any assessments received by it that are not being contested in
good faith, to the extent that such taxes have become due. Any taxes, fees and
other governmental charges payable by the Issuer in connection with the
Transaction, the execution and delivery of the Transaction Documents and the
issuance of the Notes have been paid or shall have been paid at or prior to the
Closing Date.

               (i) Accuracy of Information. Neither the Transaction Documents to
which it is a party nor other information relating to the Mortgage Loans, the
operations of the Issuer or the financial condition of the Issuer (collectively,
the “Issuer Documents”), as amended, supplemented or superseded, furnished to
the Insurer by the Issuer contains any statement of a material fact which was
untrue or misleading in any material respect when made. The Issuer has no
knowledge of any circumstances that could reasonably be expected to cause a
Material Adverse Change with respect to the Issuer. Since the furnishing of the
Issuer Documents, there has been no change nor any development or event
involving a prospective change is known to the Issuer that would render any of
the Issuer Documents untrue or misleading in any material respect.

16



--------------------------------------------------------------------------------



 



               (j) Compliance With Securities Laws. The offer and sale of the
Notes comply in all material respects with all requirements of law, including
all registration requirements of applicable securities laws. Without limiting
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does note omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the Insurer Information or with respect to the Underwriter
Information. Neither the offer nor sale of the Notes by the Issuer has been or
will be in violation of the Securities Act or any other federal or state
securities laws. The Indenture has been qualified under the TIA. The Issuer is
not required to be registered as an “investment company” under the Investment
Company Act. The Issuer will satisfy any of the information reporting
requirements of the Securities Exchange Act arising out of the Transaction to
which it or the Trust Fund are subject.

               (k) Transaction Documents. Each of the representations and
warranties of the Issuer contained in the Transaction Documents to which it is a
party is true and correct in all material respects and the Issuer hereby makes
each such representation and warranty to, and for the benefit of, the Insurer as
if the same were set forth in full herein.

               (l) Solvency; Fraudulent Conveyance. The Issuer is solvent and
will not be rendered insolvent by the Transaction and, after giving effect to
the Transaction, the Issuer will not be left with an unreasonably small amount
of capital with which to engage in its business, and the Issuer does not intend
to incur, or believe that it has incurred, debts beyond its ability to pay as
they mature. The Issuer does not contemplate the commencement of insolvency,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Issuer or
any of their assets. The Issuer is not pledging the Mortgage Loans to the
Indenture Trustee or selling the Notes, as provided in the Transaction
Documents, with any intent to hinder, delay or defraud any of the Issuer’s
creditors.

               (m) Principal Place of Business. The principal place of business
of the Issuer is Wilmington, Delaware.

          Section 2.07. Affirmative Covenants of the Issuer. The Issuer hereby
agrees that during the term of this Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:

               (a) Compliance With Agreements and Applicable Laws. The Issuer
shall comply with the terms and conditions of and perform its respective
obligations under the Transaction Documents to which it is a party in all cases
in which failure to so comply or perform would result in a default thereunder
and shall comply with all material requirements of any law, rule or regulation
applicable to it.

17



--------------------------------------------------------------------------------



 



               (b) Existence. The Issuer and its successors and permitted
assigns shall maintain its existence and shall at all times continue to be duly
organized under the laws of the State of Delaware and duly qualified and duly
authorized (as described in subsections 2.06(a), (b) and (c) hereof) and shall
conduct its business in accordance with the terms of its trust agreement.

               (c) Books and Records; Other Information. The Issuer shall keep
or cause to be kept in reasonable detail books and records relating to the
Transaction, and shall clearly reflect therein the pledge of the Collateral to
the Indenture Trustee as a pledge of the Issuer’s interest in the Collateral to
secure the Issuer’s obligations to the Indenture Trustee under the Indenture.
The Issuer shall furnish or cause to be furnished to the Insurer:

          (i) Certain Information. Upon the reasonable request of the Insurer,
copies of any requested financial statements, reports and registration
statements that the Issuer files with, or delivers to, the Commission or any
national securities exchange, if any.

          (ii) Other Information. (A) Promptly upon receipt thereof, copies of
all schedules, financial statements or other similar reports delivered to the
Issuer, pursuant to the terms of each of the Transaction Documents, (B) promptly
upon request, such other data as the Insurer may reasonably request and (C) all
information required to be furnished to the Indenture Trustee or to the holders
of the Notes simultaneously with the furnishing thereof to the Indenture Trustee
or the Holders of the Notes, as the case may be; provided, however, that the
Issuer shall not be required to deliver and such items listed in (A) or (B) if
provision by another party to the Insurer is required under the Transaction
Documents, unless such other party fails to deliver such items.

               (d) Access to Records; Discussions with Officers and Accountants.
On an annual basis, or upon the occurrence of a Material Adverse Change, the
Issuer shall, upon the reasonable request of the Insurer, permit the Insurer or
its authorized agents:

          (i) to inspect the books and records of the Issuer as they may relate
to the Notes, the Collateral, the Mortgage Loans, the obligations of the Issuer
under the Transaction Documents and the Transaction;

          (ii) to discuss the affairs, finances and accounts of the Issuer with
the Insurer; and

          (iii) to discuss the affairs, finances and accounts of the Issuer with
the Issuer’s independent accountants, provided that an officer of the Issuer, or
the Administrator on its behalf, shall have the right to be present during such
discussions.

          Such inspections and discussions shall be conducted during normal
business hours and shall not unreasonably disrupt the business of the Issuer.

18



--------------------------------------------------------------------------------



 



               (e) Notice of Material Events. The Issuer shall be obligated
promptly to inform the Insurer in writing of the occurrence of any of the
following:

          (i) the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Issuer that (A) could be
required to be disclosed to the Commission or the Issuer’s certificateholders or
(B) would likely result in a Material Adverse Change with respect to the Issuer,
or the promulgation of any proceeding or any proposed or final rule which would
likely result in a Material Adverse Change with respect to the Issuer;

          (ii) any change in the location of the principal office of the Issuer;

          (iii) the occurrence of any Default or Event of Default any Material
Adverse Change in respect of the Issuer;

          (iv) the commencement of any proceedings by or against the Issuer
under any applicable reorganization, liquidation, rehabilitation, insolvency or
other similar law now or hereafter in effect or of any proceeding in which a
receiver, liquidator, conservator, trustee or similar official shall have been,
or may be, appointed or requested for the Issuer or any of their assets; or

          (v) the receipt of notice that (A) any license, permit, charter,
registration or approval necessary for the conduct of the Issuer’s business is
to be, or may be suspended or revoked or (B) the Issuer is to cease and desist
any practice, procedure or policy employed by the Issuer in the conduct of its
business, and such cessation may result in a Material Adverse Change with
respect to the Issuer.

               (f) Financing Statements and Further Assurances. The Issuer will
cause to be filed all necessary financing statements or other instruments, and
any amendments or continuation statements relating thereto, necessary to be kept
and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Indenture Trustee in the
Collateral. The Issuer shall, upon the request of the Insurer, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents. In addition, the Issuer agrees to cooperate with S&P and Moody’s in
connection with any review of the Transaction that may be undertaken by S&P and
Moody’s after the date hereof.

               (g) Maintenance of Licenses. The Issuer and any successors
thereof shall maintain all licenses, permits, charters and registrations which
are material to the conduct of its business.

19



--------------------------------------------------------------------------------



 



               (h) Retirement of Notes. The Issuer shall instruct the Indenture
Trustee, upon a retirement or other payment of all of the Notes, to surrender
the Note Policy to the Insurer for cancellation.

               (i) Disclosure Document. Each Offering Document delivered with
respect to the Notes shall clearly disclose that in the event that the Insurer
were to become insolvent, any claims arising under the Note Policy would be
excluded from coverage by the California Insurance Guaranty Association.

               (j) Third-Party Beneficiary. The Issuer agrees that the Insurer
shall have all rights of a third-party beneficiary in respect of the Transaction
Documents to which it is a party and hereby incorporates and restates its
representations, warranties and covenants as set forth therein for the benefit
of the Insurer.

          Section 2.08. Negative Covenants of the Issuer. The Issuer hereby
agrees that during the term of this Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:

               (a) Impairment of Rights. The Issuer shall not take any action,
or fail to take any action, if such action or failure to take action may result
in a Material Adverse Change specified in clause (ii) of the definition of
Material Adverse Change with respect to the Issuer, respectively, or may not
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. The Issuer shall give the Insurer
written notice of any such action or failure to act on the earlier of: (i) the
date upon which any publicly available filing or release is made with respect to
such action or failure to act or (ii) promptly prior to the date of consummation
of such action or failure to act. The Issuer shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this paragraph.

               (b) Amendments, Etc. The Issuer shall not modify or amend, or
consent to any modification or amendment of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party without the prior
written consent of the Insurer thereto, but excluding any amendment to the
Offering Document required by law and excluding any modifications or amendments
to which Insurer’s consent is not required.

               (c) Limitation on Mergers, Etc. The Issuer shall not consolidate
with or merge with or into any Person or transfer all or substantially all of
its assets to any Person or liquidate or dissolve except as provided in the
Indenture or as permitted hereby. The Issuer shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this paragraph.

          Section 2.09. Representations and Warranties of the Insurer. The
Insurer represents and warrants to the Seller, the Servicer, the Depositor and
the Issuer as follows:

20



--------------------------------------------------------------------------------



 



               (a) Organization and Licensing. The Insurer is a duly organized
and validly existing Wisconsin-domiciled stock insurance company duly qualified
to conduct an insurance business in the State of New York.

               (b) Corporate Power. The Insurer has the corporate power and
authority to issue the Note Policy and execute and deliver this Insurance
Agreement and to perform all of its obligations hereunder and thereunder.

               (c) Authorization; Approvals. Proceedings legally required for
the issuance of the Note Policy and the execution, delivery and performance of
this Insurance Agreement have been taken and all licenses, orders, consents or
other authorizations or approvals of the Insurer’s Board of Directors or
stockholders or any governmental boards or bodies legally required for the
enforceability of the Note Policy have been obtained; any proceedings not taken
and any licenses, authorizations or approvals not obtained are not material to
the enforceability of the Note Policy.

               (d) Enforceability. The Note Policy, when issued, and this
Insurance Agreement will each constitute a legal, valid and binding obligation
of the Insurer, enforceable in accordance with its terms, subject to insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and subject to
principles of public policy limiting the right to enforce the indemnification
provisions contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under federal securities laws.

               (e) Financial Information. The consolidated financial statements
of the Insurer and subsidiaries as of December 31, 2003 and December 31, 2002
and for each of the years in the three-year period ended December 31, 2003,
prepared in accordance with accounting principles generally accepted in the
United States of America, included in the Annual Report on Form 10-K of Ambac
Financial Group, Inc. (which was filed with the Commission on March 15, 2004;
Commission File No. 1-10777); the unaudited consolidated financial statements of
the Insurer and subsidiaries as of March 31, 2004 and for the periods ending
March 31, 2004 and March 31, 2003 included in the Quarterly Report on Form 10-Q
of Ambac Financial Group, Inc. for the period ended March 31, 2004 (which was
filed with the Commission on May 10, 2004); the unaudited consolidated financial
statements of the Insurer and subsidiaries as of June 30, 2004 and for the three
and six month periods ended June 30, 2004 and June 30, 2003 included in the
Quarterly Report on Form 10-Q of Ambac Financial Group, Inc. for the period
ended June 30, 2004 (which was filed with the Commission on August 9, 2004); the
unaudited consolidated financial statements of the Insurer and subsidiaries as
of September 30, 2004 and for the three and nine month periods ended September
30, 2004 and September 30, 2003 included in the Quarterly Report on Form 10-Q of
Ambac Financial Group, Inc. for the period ended September 30, 2004 (which was
filed with the Commission on November 9, 2004) and the Current Reports on Form
8-K filed with the Commission on April 22, 2004, July 22, 2004, August 20, 2004,
October 20, 2004 and November 12, 2004 as they relate to the Insurer, are hereby
incorporated by reference in the Offering

21



--------------------------------------------------------------------------------



 



Document and fairly present in all material respects the financial condition of
the Insurer as of such dates and for the periods covered by such statements in
accordance with accounting principles generally accepted in the United States of
America. Since September 30, 2004, there has been no material change with
respect to financial condition of the Insurer that would materially and
adversely affect its ability to perform its obligations under the Note Policy.

               (f) Insurer Information. The Insurer Information is true and
correct in all material respects and does not contain any untrue statement of a
material fact.

               (g) No Litigation. There are no actions, suits, proceedings or
investigations pending or, to the best of the Insurer’s knowledge, threatened
against it at law or in equity or before or by any court, governmental agency,
board or commission or any arbitrator which, if decided adversely, would result
in a Material Adverse Change or would materially and adversely affect its
ability to perform its obligations under the Note Policy or this Insurance
Agreement.

               (h) The execution by the Insurer of this Insurance Agreement will
not, and the satisfaction of the terms hereof will not, conflict with or result
in a breach of any of the terms, conditions or provisions of the Certificate of
Incorporation or By-Laws of the Insurer, or any restriction contained in any
contract, agreement or instrument to which the Insurer is a party or by which it
is bound or constitute a default under any of the foregoing.

               (i) Rating. The Insurer is not aware of any facts that if
disclosed to Moody’s or S&P would be reasonably expected to result in a
downgrade of the rating of the financial strength rating of the Insurer by
either of such Rating Agencies.

               (j) Securities Act Registration. The Note Policy is exempt from
registration under the Securities Act.

ARTICLE III

THE NOTE POLICY; REIMBURSEMENT

          Section 3.01. Issuance of the Note Policy. The Insurer agrees to issue
the Note Policy on the Closing Date subject to satisfaction of the conditions
precedent set forth below:

               (a) Payment of Initial Premium and Expenses. The Insurer shall
have been paid by the Seller the fees and expenses payable on the Closing Date
in accordance with Section 3.02;

               (b) Transaction Documents. The Insurer shall have received a copy
of each of the Transaction Documents, in form and substance reasonably
satisfactory to the Insurer, duly authorized, executed and delivered by each
party thereto;

22



--------------------------------------------------------------------------------



 



               (c) Certified Documents and Resolutions. The Insurer shall have
received (i) a copy of the organizational documents of the Seller, the Servicer,
the Depositor and the Issuer and (ii) a certificate of the Secretary or
Assistant Secretary of the Seller, the Servicer and the Depositor stating that
attached thereto is a true, complete and correct copy of resolutions duly
adopted by the Board of Directors or a duly authorized Committee of the Seller,
the Servicer and the Depositor authorizing the issuance of the Notes, the
execution, delivery and performance by the Seller, the Servicer and the
Depositor of the Transaction Documents to which they are party and the
consummation of the Transaction and that such organizational documents and
resolutions are in full force and effect without amendment or modification on
the Closing Date;

               (d) Incumbency Certificate. The Insurer shall have received a
certificate of the Secretary or an Assistant Secretary of the Seller, the
Servicer and the Depositor certifying the names and signatures of the officers
of the Seller, the Servicer and the Depositor authorized to execute and deliver
the Transaction Documents to which they are party;

               (e) Representations and Warranties; Certificate. The
representations and warranties of the Seller, the Servicer, the Depositor and
the Issuer set forth or incorporated by reference in this Insurance Agreement
shall be true and correct on and as of the Closing Date as if made on the
Closing Date, and the Insurer shall have received a certificate of appropriate
officers of the Seller, the Servicer, the Depositor and the Issuer to that
effect;

               (f) Opinions of Counsel. The Insurer shall have received all
opinions of counsel addressed to any of Moody’s, S&P, the Indenture Trustee, the
Depositor, the Seller, the Servicer and the Underwriters, the other parties to
the Transaction Documents and the Transaction in form and substance reasonably
satisfactory to the Insurer, addressed to the Insurer and addressing such
matters as the Insurer may reasonably request, and the counsel providing each
such opinion shall have been instructed by its client to deliver such opinion to
the addressees thereof;

               (g) Approvals, Etc. The Insurer shall have received true and
correct copies of all approvals, licenses and consents, if any, including any
required approval of the shareholders of the Seller, the Servicer and the
Depositor, required in connection with the Transaction;

               (h) No Litigation, Etc. No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, shall be
pending or threatened before any court, governmental or administrative agency or
arbitrator in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the Transaction;

               (i) Legality. No statute, rule, regulation or order shall have
been enacted, entered or deemed applicable by any government or governmental or

23



--------------------------------------------------------------------------------



 



administrative agency or court that would make the Transaction illegal or
otherwise prevent the consummation thereof;

               (j) Satisfaction of Conditions of the Underwriting Agreement. All
conditions in the Underwriting Agreement relating to the Underwriters’
obligation to purchase the Notes shall have been satisfied, without taking into
account any waiver by the Underwriters of any condition unless such waiver has
been approved by the Insurer. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Underwriters pursuant to the Underwriting Agreement;

               (k) Issuance of Ratings. The Insurer shall have received
confirmation that the risk secured by the Note Policy constitutes at least a
“BBB” risk by S&P and at least a “Baa2” risk by Moody’s and that the Notes, when
issued, will be rated “AAA” by S&P and “Aaa” by Moody’s, respectively;

               (l) No Default. No Default or Event of Default shall have
occurred;

               (m) Additional Items. The Insurer shall have received such other
documents, instruments, approvals or opinions reasonably requested by the
Insurer as may be reasonably necessary to effect the Transaction, including
evidence reasonably satisfactory to the Insurer that the conditions precedent,
if any, in the Transaction Documents have been satisfied; and

               (n) Satisfactory Documentation. The Insurer and its counsel shall
have reasonably determined that all documents, certificates and opinions to be
delivered in connection with the Notes conform to the terms of Transaction
Documents and the Offering Document.

          Section 3.02. Payment of Fees and Premium. (a) Legal and Accounting
Fees. The Seller shall pay or cause to be paid, on the Closing Date, legal fees,
auditors fees and appraisal fees in connection with the provision of information
or any consent in connection with the Offering Document and disbursements in an
amount set forth in the Ambac Premium Letter, incurred by the Insurer in
connection with the issuance of the Note Policy. Any additional fees of the
Insurer’s auditors payable in respect of any amendment or supplement to the
Offering Document incurred after the Closing Date shall be paid by the Seller on
demand.

               (b) Rating Agency Fees. The Seller shall promptly pay the initial
fees of S&P and Moody’s with respect to the Notes and the transactions
contemplated hereby following receipt of a statement with respect thereto. All
periodic and subsequent fees of S&P or Moody’s with respect to, and directly
allocable to, the Notes shall be for the account of, and shall be billed to the
Seller. The fees for any other rating agency shall be paid by the party
requesting such other agency’s rating.

               (c) Premium.

24



--------------------------------------------------------------------------------



 



          (i) In consideration of the issuance by the Insurer of the Note
Policy, the Insurer shall be entitled to receive the Premium with respect to the
Note Policy as and when due in accordance with and from the funds specified in
Section 5.01(a) of the Sale and Servicing Agreement.

          (ii) The Premium shall be nonrefundable without regard to whether any
Notice for Payment is delivered to the Insurer requiring the Insurer to make any
payment under the Note Policy or any other circumstances relating to the Notes
or provision being made for payment of the Notes prior to maturity. The Premium
due on each Payment Date or Distribution Date, as the case may be, shall be an
amount equal to the product of (1) the fraction, expressed as a percentage, the
numerator of which is the number of days elapsed from the last Payment Date or
Distribution Date to the current Payment Date or Distribution Date and the
denominator of which is 360, (2) the Premium Percentage and (3) the aggregate
Note Balance of the Notes after giving effect to any distributions of principal
to be made on the Notes on such Payment Date; provided that the initial Premium
will be equal to the amount set forth in the Ambac Premium Letter.

          Section 3.03. Reimbursement Obligation. (a) As and when due in
accordance with and from the funds specified in Section 5.01(a)(I)(vii) and
(ix) of the Sale and Servicing Agreement, the Insurer shall be entitled to
reimbursement for the sum of (i) any payment made by the Insurer under the Note
Policy, which reimbursement shall be due and payable on the date that any amount
is paid thereunder, in an amount equal to the amount to be so paid and all
amounts previously paid that remain unreimbursed, and (ii) the amounts set forth
in paragraphs (b) and (c) below, together in each case with interest on any and
all amounts remaining unreimbursed (to the extent permitted by law, if in
respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate.

               (b) The Seller, the Servicer, the Depositor and the Issuer agree
to pay to the Insurer as follows: any and all charges, fees, costs and expenses
that the Insurer may reasonably pay or incur, including reasonable attorneys’
and accountants’ fees and expenses, in connection with (i) the enforcement,
defense or preservation of any rights in respect of any of the Transaction
Documents, including defending, monitoring or participating in any litigation or
proceeding (including any insolvency proceeding in respect of any Transaction
participant or any affiliate thereof) relating to any of the Transaction
Documents, any party to any of the Transaction Documents (in its capacity as
such a party) or the Transaction, or (ii) any amendment, waiver or other action
with respect to, or related to, any Transaction Document, whether or not
executed or completed.

               (c) In addition to the Insurer’s right to payment and
reimbursement as set forth in Section 3.03(a) and (b), the Seller, the Servicer
and the Depositor agree to reimburse the Insurer (or the Trust Fund, to the
extent the Insurer has previously been reimbursed for such amount pursuant to
Section 3.03(a)) as follows: (i) from the Seller, the Servicer and the
Depositor, for payments made under the Note Policy,

25



--------------------------------------------------------------------------------



 



arising as a result of the Servicer’s failure to deposit into the Collection
Account or the Payment Account any amount required to be so deposited pursuant
to the Sale and Servicing Agreement together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect to
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate and (ii) from the Seller, the Servicer
and the Depositor, for payments made under the Policy arising as a result of the
Seller’s failure to repurchase any Mortgage Loan required to be repurchased
pursuant to Section 3.01 of the Mortgage Loan Purchase Agreement and
Section 2.04 of the Sale and Servicing Agreement together with interest on any
and all amounts remaining unreimbursed (to the extent permitted by law, if in
respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate.

               (d) The Seller, the Servicer and the Depositor agree to pay to
the Insurer as follows: interest on any and all amounts described in subclauses
(b) and (c) of this Section 3.03 from the date payable or paid by such party
until payment thereof in full, and interest on any and all amounts described in
Section 3.02(a) and (b) from the date due until payment thereof in full and
interest on any and all amounts described in Section 3.04 from the date due
until payment thereof in full, in each case, payable to the Insurer at the Late
Payment Rate.

          Section 3.04. Indemnification. (a) In addition to any and all of the
Insurer’s rights of reimbursement, indemnification, subrogation and to any other
rights of the Insurer pursuant hereto or under law or in equity, the Seller, the
Servicer and the Depositor agree to pay, and to protect, indemnify and hold
harmless, the Insurer and its officers, directors, shareholders, employees,
agents and each Person, if any, who controls the Insurer within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against, any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature arising out of or relating
to the Transactions by reason of:

          (i) any omission or action (other than of or by the Insurer or the
Underwriters and other than any omission or action which is expressly required
by the Seller, the Servicer and the Depositor in the Transaction Documents) in
connection with the offering, issuance, sale or delivery of any of the Notes by
the Seller, the Servicer and the Depositor;

          (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Seller, the Servicer or the Depositor in connection with any Transaction
arising from or relating to the Transaction Documents;

26



--------------------------------------------------------------------------------



 



          (iii) the violation by the Seller, the Servicer or the Depositor of
any domestic or foreign law, rule or regulation, or any judgment, order or
decree applicable to it;

          (iv) the breach by the Seller, the Servicer or the Depositor of any
representation, warranty or covenant under any of the Transaction Documents or
the occurrence, in respect of the Servicer, under any of the Transaction
Documents of any “Event of Servicing Termination” or any event which, with the
giving of notice or the lapse of time or both, would constitute an “Event of
Servicing Termination”; or

          (v) any untrue statement or alleged untrue statement of a material
fact contained in any Offering Document or the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or expenses (including reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations)
arise out of or are based upon any untrue statement or omission in the Insurer
Information or the Underwriter Information.

               (b) The Insurer agrees to pay, and to protect, indemnify and hold
harmless, the Seller, the Servicer and the Depositor and their respective
officers, directors, shareholders, employees, agents and each Person, if any,
who controls the Seller, the Servicer and the Depositor within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against, any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature arising out of or by
reason of any untrue statement or alleged untrue statement of a material fact
contained in the information furnished by the Insurer in writing expressly for
use in the Offering Document (all such information so furnished being referred
to herein as “Insurer Information”), it being understood that, in respect of the
initial Offering Document, the Insurer Information is limited to the information
with respect to the Insurer included under the caption “The Surety Provider” and
“Description of the Notes—The Note Policy,” or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

               (c) If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (individually, an
“Indemnified Party” and, collectively, the “Indemnified Parties”) in respect of
which the indemnity provided in Section 3.04(a) or (b) may be sought from the
Seller, the Servicer and the Depositor, on the one hand, or the Insurer, on the
other (each, an “Indemnifying Party”) hereunder, each such Indemnified Party
shall promptly notify the Indemnifying Party in writing, and the Indemnifying
Party shall assume the

27



--------------------------------------------------------------------------------



 



defense thereof, including the employment of counsel satisfactory to the
Indemnified Party and the payment of all expenses. The Indemnified Party shall
have the right to employ separate counsel in any such action and to participate
in the defense thereof at the expense of the Indemnified Party; provided,
however, that the fees and expenses of such separate counsel shall be at the
expense of the Indemnifying Party if (i) the Indemnifying Party has agreed to
pay such fees and expenses, (ii) the Indemnifying Party shall have failed to
assume the defense of such action or proceeding and employ counsel reasonably
satisfactory to the Indemnified Party in any such action or proceeding or
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Indemnifying Party (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Parties, which
firm shall be designated in writing by the Indemnified Party). The Indemnifying
Party shall not be liable for any settlement of any such action or proceeding
effected without its written consent to the extent that any such settlement
shall be prejudicial to the Indemnifying Party, but, if settled with its written
consent, or if there is a final judgment for the plaintiff in any such action or
proceeding with respect to which the Indemnifying Party shall have received
notice in accordance with this subsection (c), the Indemnifying Party agrees to
indemnify and hold the Indemnified Parties harmless from and against any loss or
liability by reason of such settlement or judgment.

               (d) To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), each Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand. The relative fault of each Indemnifying Party, on the one hand, and
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth are within the control of, the
Indemnifying Party or the Indemnified Party, and the parties relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

          No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

28



--------------------------------------------------------------------------------



 



          Section 3.05. Indemnification with respect to the Issuer. (a) In
addition to any and all of the Insurer’s rights of reimbursement,
indemnification, subrogation and to any other rights of the Insurer pursuant
hereto or under law or in equity, the Issuer agrees to pay, and to protect,
indemnify and hold harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents by reason of:

          (i) any omission or action in connection with the offering, issuance,
sale or delivery of any of the Notes by the Issuer;

          (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Issuer in connection with any Transaction arising from or relating to the
Transaction Documents;

          (iii) the violation by the Issuer of any domestic or foreign law, rule
or regulation, or any judgment, order or decree applicable to it;

          (iv) the breach by the Issuer of any representation, warranty or
covenant under any of the Transaction Documents or the occurrence, in respect of
the Issuer under any of the Transaction Documents of any Event of Default or any
event which, with the giving of notice or the lapse of time or both, would
constitute any Event of Default; or

          (v) any untrue statement or alleged untrue statement of a material
fact contained in any Offering Document or the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, insofar as such
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or expenses (including reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations)
arise out of or are based upon any untrue statement in the Offering Document or
the Registration Statement other than in the Insurer Information and the
Underwriter Information.

               (b) The Insurer agrees to pay, and to protect, indemnify and save
harmless the Issuer and its respective officers, directors, shareholders,
employees, agents and each Person, if any, who controls the Issuer within the
meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations)

29



--------------------------------------------------------------------------------



 



of any nature arising out of or by reason of any untrue statement or alleged
untrue statement of a material fact contained in Insurer Information, or any
omission or alleged omission to state in the Insurer Information a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

               (c) If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (an “Indemnified
Party”) in respect of which the indemnity provided in Section 3.05(a) or (b) may
be sought from the Issuer, on the one hand, or the Insurer, on the other (each,
an “Indemnifying Party”) hereunder, each such Indemnified Party shall promptly
notify the Indemnifying Party in writing, and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel satisfactory to
the Indemnified Party and the payment of all expenses. The Indemnified Party
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof at the expense of the Indemnified Party;
provided, however, that the fees and expenses of such separate counsel shall be
at the expense of the Indemnifying Party if (i) the Indemnifying Party has
agreed to pay such fees and expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such action or proceeding and employ counsel
reasonably satisfactory to the Indemnified Party in any such action or
proceeding or (iii) the named parties to any such action or proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party shall have been advised by counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to the Indemnifying Party (in which case,
if the Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Party, which firm
shall be designated in writing by the Indemnified Party). The Indemnifying Party
shall not be liable for any settlement of any such action or proceeding effected
without its written consent to the extent that any such settlement shall be
prejudicial to the Indemnifying Party, but, if settled with its written consent,
or if there is a final judgment for the plaintiff in any such action or
proceeding with respect to which the Indemnifying Party shall have received
notice in accordance with this subsection (c), the Indemnifying Party agrees to
indemnify and hold the Indemnified Parties harmless from and against any loss or
liability by reason of such settlement or judgment.

               (d) To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), the Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the

30



--------------------------------------------------------------------------------



 



one hand, and the Indemnified Party, on the other hand. The relative fault of
the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other, shall be determined by reference to, among other things, whether the
breach of, or alleged breach of, any of its representations and warranties set
forth are within the control of, the Indemnifying Party or the Indemnified
Party, and the parties relative intent, knowledge, access to information and
opportunity to correct or prevent such breach.

          No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

          Section 3.06. Payment Procedure. In the event of any payment by the
Insurer, the Indenture Trustee, the Seller, the Servicer, the Depositor and the
Issuer agree to accept the voucher or other evidence of payment as prima facie
evidence of the propriety thereof and the liability, if any, described in
Section 3.03 therefor to the Insurer. All payments to be made to the Insurer
under this Insurance Agreement shall be made to the Insurer in lawful currency
of the United States of America in immediately available funds at the notice
address for the Insurer as specified in the Sale and Servicing Agreement and the
Indenture on the date when due or as the Insurer shall otherwise direct by
written notice to the other parties hereto. In the event that the date of any
payment to the Insurer or the expiration of any time period hereunder occurs on
a day that is not a Business Day, then such payment or expiration of time period
shall be made or occur on the next succeeding Business Day with the same force
and effect as if such payment was made or time period expired on the scheduled
date of payment or expiration date.

ARTICLE IV

FURTHER AGREEMENTS

          Section 4.01. Effective Date; Term of the Insurance Agreement. This
Insurance Agreement shall take effect on the Closing Date and shall remain in
effect until the later of (a) such time as the Insurer is no longer subject to a
claim under the Note Policy and the Note Policy shall have been surrendered to
the Insurer for cancellation and (b) all amounts payable to the Insurer by the
Seller, the Servicer, the Depositor and the Issuer hereunder or from any other
source hereunder or under the Transaction Documents and all amounts payable
under the Notes have been paid in full; provided, however, that the provisions
of Sections 3.02, 3.03, 3.04 and 3.05 hereof shall survive any termination of
this Insurance Agreement.

          Section 4.02. Further Assurances and Corrective Instruments.
(a) Except at such times as an Insurer Default (as defined in the Indenture)
shall exist or shall have occurred, neither the Seller, the Servicer, the
Depositor, the Issuer nor the Indenture Trustee shall grant any waiver of rights
under any of the Transaction Documents to which any of them is a party without
the prior written consent of the Insurer, which shall not be unreasonably
withheld, conditioned or delayed and any such waiver without prior written
consent of the Insurer shall be null and void and of no force or effect.

31



--------------------------------------------------------------------------------



 



               (b) To the extent permitted by law, the Seller, the Servicer, the
Depositor and the Issuer agree that each will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as the Insurer may
reasonably request and as may be required in the Insurer’s reasonable judgment
to effectuate the intention of or facilitate the performance of this Insurance
Agreement.

          Section 4.03. Obligations Absolute. (a) The obligations of the Seller,
the Servicer, the Depositor and the Issuer hereunder shall be absolute and
unconditional and shall be paid or performed strictly in accordance with this
Insurance Agreement under all circumstances irrespective of:

          (i) any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver, with respect to any of the Transaction
Documents or the Notes;

          (ii) any exchange or release of any other obligations hereunder;

          (iii) the existence of any claim, setoff, defense, reduction,
abatement or other right that the Seller, the Servicer, the Depositor and the
Issuer may have at any time against the Insurer or any other Person;

          (iv) any document presented in connection with the Note Policy proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

          (v) any payment by the Insurer under the Note Policy against
presentation of a certificate or other document that does not strictly comply
with terms of the Note Policy;

          (vi) any failure of the Seller, the Servicer and the Depositor to
receive the proceeds from the sale of the Notes; and

          (vii) any other circumstances, other than payment in full, that might
otherwise constitute a defense available to, or discharge of, the Seller, the
Servicer, the Depositor or the Issuer in respect of any Transaction Document.

               (b) The Seller, the Servicer, the Depositor, the Issuer, and any
and all others who are now or may become liable for all or part of the
obligations of the Seller, the Servicer, the Depositor or the Issuer under this
Insurance Agreement agree to be bound by this Insurance Agreement and (i) to the
extent permitted by law, waive and renounce any and all redemption and exemption
rights and the benefit of all valuation and appraisement privileges against the
indebtedness and obligations evidenced by any Transaction Document or by any
extension or renewal thereof; (ii) waive presentment and demand for payment,
notices of nonpayment and of dishonor, protest of dishonor and notice of
protest; (iii) waive all notices in connection with the delivery and acceptance
hereof and all other notices in connection with the performance, default or
enforcement of any payment hereunder, except as required by

32



--------------------------------------------------------------------------------



 



the Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, or to any defense other than payment, or to any right
of setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to the Seller, the Servicer or the Depositor;
(v) agree that its liabilities hereunder shall, except as otherwise expressly
provided in this Section 4.03, be unconditional and without regard to any
setoff, counterclaim or the liability of any other Persons for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Insurer with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

               (c) Nothing herein shall be construed as prohibiting the Seller,
the Servicer or the Depositor from pursuing any rights or remedies it may have
against any Person in a separate legal proceeding.

          Section 4.04. Assignments; Reinsurance; Third-Party Rights. (a) This
Insurance Agreement shall be a continuing obligation of the parties hereto and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The Seller, the Servicer and the
Depositor may not assign their respective rights under this Insurance Agreement,
or delegate any of its duties hereunder, without the prior written consent of
the Insurer. Any assignments made in violation of this Insurance Agreement shall
be null and void.

               (b) The Insurer shall have the right to give participations in
its rights under this Insurance Agreement and to enter into contracts of
reinsurance with respect to the Policy upon such terms and conditions as the
Insurer may in its discretion determine; provided, however, that no such
participation or reinsurance agreement or arrangement shall relieve the Insurer
of any of its obligations hereunder or under the Note Policy; and provided,
further, that any reinsurer or participant will not have any rights against the
Seller, the Servicer, the Depositor, the Issuer, the Holders or the Indenture
Trustee and that the Seller, the Servicer, the Depositor, the Issuer, the
Holders and the Indenture Trustee shall have no obligation to have any
communication or relationship with any reinsurer or participant in order to
enforce the obligations of the Insurer hereunder and under the Note Policy.

               (c) Except as provided herein with respect to participants and
reinsurers, nothing in this Insurance Agreement shall confer any right, remedy
or claim, express or implied, upon any Person, including, particularly, any
Holder, other than the Insurer against the Seller, the Servicer and the
Depositor, or the Seller, the

33



--------------------------------------------------------------------------------



 



Servicer and the Depositor against the Insurer and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their successors and permitted
assigns. Neither the Indenture Trustee nor any Holder shall have any right to
payment from any Premium paid or payable hereunder or under the Sale and
Servicing Agreement or from any amounts paid by the Seller and the Depositor
pursuant to Sections 3.02 or 3.03.

          Section 4.05. Liability of the Insurer. Neither the Insurer nor any of
its officers, directors or employees shall be liable or responsible for: (a) the
use that may be made of the Note Policy by the Indenture Trustee or for any acts
or omissions of the Indenture Trustee in connection therewith; or (b) the
validity, sufficiency, accuracy or genuineness of documents delivered to the
Insurer in connection with any claim under the Note Policy, or of any signatures
thereon, even if such documents or signatures should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged (unless the Insurer
shall have actual knowledge thereof). In furtherance and not in limitation of
the foregoing, the Insurer may accept documents that appear on their face to be
in order, without responsibility for further investigation.

          Section 4.06. Annual Servicing Audit and Certification. The annual
servicing audit required pursuant to Section 3.11 of the Sale and Servicing
Agreement shall be performed by an independent third party acceptable to the
Insurer. Any one of the four major nationally recognized firms of independent
public accountants is deemed to be acceptable.

ARTICLE V

DEFAULTS AND REMEDIES

          Section 5.01. Defaults. The occurrence of any of the following events
shall constitute an Event of Default hereunder:

               (a) Any representation or warranty (other than a representation
or warranty in respect of the Mortgage Loans contained in Section 3.01 of the
Mortgage Loan Purchase Agreement or Section 2.04 of the Sale and Servicing
Agreement, so long as the party breaching such representation or warranty shall
have performed its obligations with respect thereto in accordance with the
Mortgage Loan Purchase Agreement or the Sale and Servicing Agreement, as the
case may be) made by the Seller, the Servicer, the Depositor or the Issuer
hereunder or under the Transaction Documents, or in any certificate furnished
hereunder or under the Transaction Documents, shall prove to be untrue or
incomplete in any material respect; provided, however, that if the Seller, the
Servicer, the Depositor or the Issuer effectively cures any such defects in any
representation or warranty under any Transaction Document or certificate or
report furnished under any Transaction Document, within the time period
specified in the related document as the cure period therefor, such defect shall
not in and of itself constitute an Event of Default;

34



--------------------------------------------------------------------------------



 



               (b) (i) The Seller, the Servicer, the Depositor or the Issuer
shall fail to pay when due any amount payable by the Seller, the Servicer, the
Depositor or the Issuer unless such amounts are paid in full within the cure
period therefor, respectively, hereunder or (ii) a legislative body has enacted
any law that declares or a court of competent jurisdiction shall find or rule
that this Insurance Agreement or the Transaction Documents are not valid and
binding on the Seller, the Servicer, the Depositor or the Issuer;

               (c) The occurrence and continuance of a “Rapid Amortization
Event” under the Indenture or an “Event of Servicing Termination” under the Sale
and Servicing Agreement;

               (d) Any failure on the part of the Seller, the Servicer, the
Depositor or the Issuer duly to observe or perform in any material respect any
other of the covenants or agreements on the part of the Seller, the Servicer,
the Depositor or the Issuer contained in this Insurance Agreement or in any
other Transaction Document which continues unremedied beyond any cure period
provided therein, or, in the case of this Insurance Agreement, for a period of
60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Seller, the Servicer, the
Depositor or the Issuer by the Insurer (with a copy to the Indenture Trustee) or
by the Indenture Trustee (with a copy to the Insurer). Such failure shall not
constitute an Event of Default hereunder, if within such 60-day period the
Seller, the Servicer, the Depositor or the Issuer, as the case may be, shall
have given notice to the Insurer of corrective action it proposes to take, which
corrective action is agreed, in writing by the Insurer to be satisfactory and
the Seller, the Servicer, the Depositor or the Issuer shall thereafter pursue
such corrective action diligently until such default is cured;

               (e) A decree or order of a court or agency or supervisory
authority having jurisdiction in the premises in an involuntary case under any
present or future federal or state insolvency or similar law or the appointment
of a conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Seller, the Servicer, the Depositor or the Issuer
and such decree or order shall have remained in force undischarged or unstayed
for a period of 90 consecutive days;

               (f) The Seller, the Servicer, the Depositor or the Issuer shall
consent to the appointment of a conservator or receiver or liquidator or other
similar official in any involuntary insolvency, readjustment of debt, marshaling
of assets and liabilities or similar proceedings of or relating to the Seller,
the Servicer, the Depositor or the Issuer or of or relating to all or
substantially all of its property and if the Seller, the Servicer, the Depositor
or the Issuer shall fail to take appropriate action resulting in the withdrawal
or dismissal of such proceeding within 60 Business Days; or

               (g) The Seller, the Servicer, the Depositor or the Issuer shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take

35



--------------------------------------------------------------------------------



 



advantage of or otherwise voluntarily commence a case or proceeding under any
applicable insolvency, reorganization or other similar statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations.

          Section 5.02. Remedies; No Remedy Exclusive. (a) Upon the occurrence
of an Event of Default, the Insurer may take whatever action at law or in equity
as may appear necessary or desirable in its judgment to collect the amounts, if
any, then due under this Insurance Agreement, the Sale and Servicing Agreement,
the Indenture or the Sale and Servicing Agreement or to enforce performance and
observance of any obligation, agreement or covenant of the Seller, the Servicer,
the Depositor or the Issuer under this Insurance Agreement, the Indenture or the
Sale and Servicing Agreement or exercise any rights and remedies available under
the Transaction Documents in its own capacity or in its capacity as the Person
entitled to exercise the rights of the Holders in respect of the Notes.

               (b) Unless otherwise expressly provided, no remedy herein
conferred or reserved is intended to be exclusive of any other available remedy,
but each remedy shall be cumulative and shall be in addition to other remedies
given under this Insurance Agreement, the other Transaction Documents or
existing at law or in equity. No delay or omission to exercise any right or
power accruing under this Insurance Agreement or the Transaction Documents upon
the happening of any event set forth in Section 5.01 shall impair any such right
or power or shall be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Insurer to exercise any remedy reserved to
the Insurer in this Article, it shall not be necessary to give any notice, other
than such notice as may be required by this Article.

          Section 5.03. Waivers. (a) No failure by the Insurer to exercise, and
no delay by the Insurer in exercising, any right hereunder shall operate as a
waiver thereof. The exercise by the Insurer of any right hereunder shall not
preclude the exercise of any other right, and the remedies provided herein to
the Insurer are declared in every case to be cumulative and not exclusive of any
remedies provided by law or equity.

               (b) The Insurer shall have the right, to be exercised in its
complete discretion, to waive any Event of Default hereunder, by a writing
setting forth the terms, conditions and extent of such waiver signed by the
Insurer and delivered to the Seller, the Servicer, the Depositor or the Issuer,
as the case may be. Unless such writing expressly provides to the contrary, any
waiver so granted shall extend only to the specific event or occurrence which
gave rise to the Event of Default so waived and not to any other similar event
or occurrence which occurs subsequent to the date of such waiver.

36



--------------------------------------------------------------------------------



 



ARTICLE VI

MISCELLANEOUS

          Section 6.01. Amendments, Etc. This Insurance Agreement may be
amended, modified, supplemented or terminated only by written instrument or
written instruments signed by the parties hereto. The Seller, the Servicer and
the Depositor agree to provide a copy of any amendment to this Insurance
Agreement promptly to the Indenture Trustee and the rating agencies maintaining
a rating on any of the Notes upon request. No act or course of dealing shall be
deemed to constitute an amendment, modification, supplement or termination
hereof.

          Section 6.02. Notices. All demands, notices and other communications
to be given hereunder shall be in writing (except as otherwise specifically
provided herein) and shall be mailed by registered mail or personally delivered
and telecopied to the recipient as follows:

(a) To the Insurer:

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Risk Management, Consumer

Asset-Backed Securities
Telecopy No.: 212-363-1459
Confirmation: 212-668-0340

(in each case in which notice or other communication to the Insurer refers to an
Event of Servicing Termination, a claim on the Note Policy or with respect to
which failure on the part of the Insurer to respond shall be deemed to
constitute consent or acceptance, then a copy of such notice or other
communication should also be sent to the attention of the general counsel of the
Indenture Trustee and shall be marked to indicate “URGENT MATERIAL ENCLOSED.”)

(b) To the Depositor:

Indymac ABS, Inc.
155 North Lake Avenue
Pasadena, California 91101
Attention: Treasurer

37



--------------------------------------------------------------------------------



 



(c) To the Seller/Servicer:

IndyMac Bank, F.S.B.
155 North Lake Avenue
Pasadena, California 91101
Attention: Treasurer

(d) To the Issuer:

Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001

(e) To the Indenture Trustee:

Deutsche Bank National Trust Company
1761 East St. Andrew Place
Santa Ana, California 92705
Attention: Trust Administration-IN04L2
Facsimile: 714-247-6285

          A party may specify an additional or different address or addresses by
writing mailed or delivered to the other parties as aforesaid. All such notices
and other communications shall be effective upon receipt.

          Section 6.03. Severability. In the event that any provision of this
Insurance Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.

          Section 6.04. Governing Law. This Insurance Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regards to conflicts of law provisions.

          Section 6.05. Consent to Jurisdiction. (a) The parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York and any court in the State
of New York located in the City and County of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it and to or
in connection with any of the Transaction Documents or the Transaction or for
recognition or enforcement of any judgment, and the parties hereto hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard or determined in such New York state court or,
to the extent permitted by law, in such federal court. The

38



--------------------------------------------------------------------------------



 



parties hereto agree that a final unappealable judgment in any such action, suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
related documents or the subject matter thereof may not be litigated in or by
such courts.

               (b) Service on the Seller, the Servicer or the Depositor may be
made by mailing or delivering copies of the summons and complaint and other
process which may be served in any suit, action or proceeding to the Servicer,
the Seller and the Depositor at the addresses specified in Section 6.02(c),
(d) and (e). Such address may be changed by the applicable party or parties,
with the prior written consent of the Insurer, by written notice to the other
parties hereto.

               (c) Nothing contained in this Insurance Agreement shall limit or
affect any party’s right to serve process in any other manner permitted by law
or to start legal proceedings relating to any of the Transaction Documents
against any other party or its properties in the courts of any jurisdiction.

          Section 6.06. Consent of the Insurer. In the event that the consent of
the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in its sole discretion without any implied duty towards any other
Person, except as otherwise expressly provided therein.

          Section 6.07. Counterparts. This Insurance Agreement may be executed
in counterparts by the parties hereto, and all such counterparts shall
constitute one and the same instrument.

          Section 6.08. Headings. The headings of Articles and Sections and the
Table of Contents contained in this Insurance Agreement are provided for
convenience only. They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.

          Section 6.09. Trial by Jury Waived. Each party hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (A) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

39



--------------------------------------------------------------------------------



 



          Section 6.10. Limited Liability. (a) No recourse under any Transaction
Document or the Note Policy shall be had against, and no personal liability
shall attach to, any officer, employee, director, affiliate or shareholder of
any party hereto, as such, by the enforcement of any assessment or by any legal
or equitable proceeding, by virtue of any statute or otherwise in respect of any
of the Transaction Documents or the Note Policy, it being expressly agreed and
understood that each Transaction Document and the Note Policy is solely a
corporate obligation of each party hereto, and that any and all personal
liability, either at common law or in equity, or by statute or constitution, of
every such officer, employee, director, affiliate or shareholder for breaches of
any party hereto of any obligations under any Transaction Document or the Note
Policy is hereby expressly waived as a condition of and in consideration for the
execution and delivery of this Insurance Agreement.

               (b) It is expressly understood and agreed by the parties hereto
that (i) this Insurance Agreement is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(iii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company individually, personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties to this Agreement and by any person claiming by,
through or under them and (iv) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaking by the Issuer under
this Insurance Agreement or any related documents.

          Section 6.11. Entire Agreement. This Insurance Agreement and the Note
Policy set forth the entire agreement between the parties with respect to the
subject matter hereof and thereof, and this Insurance Agreement supersedes and
replaces any agreement or understanding that may have existed between the
parties prior to the date hereof in respect of such subject matter.

          Section 6.12. Indenture Trustee. The Indenture Trustee hereby
acknowledges and agrees to perform all its obligations and duties pursuant to
the Transaction Documents to which it is a party thereto in the manner and
subject to the provisions set forth therein.

          Section 6.13. No Petition. Each party hereto, by entering into this
Insurance Agreement, hereby covenants and agrees that they will not at any time
institute against the Depositor or the Issuer, or join any institution against
the Depositor or the Issuer of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or state bankruptcy or similar law or similar laws of other
jurisdictions in connection with any obligation

40



--------------------------------------------------------------------------------



 



relating to the Notes, this Insurance Agreement or any of the Transaction
Documents; provided that nothing herein shall prohibit the Indenture Trustee
from filing proofs of claim with respect to any such proceedings. This
Section 6.13 will survive for one year and one day following the last payment on
the Notes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as
of the day and year first above mentioned.

            AMBAC ASSURANCE CORPORATION, as Insurer
      By:   /s/ Patrick E. McCormick         Name:   Patrick E. McCormick       
Title:   First Vice President        INDYMAC ABS, INC.
as Depositor
      By:   /s/ Andy Sciandra         Name:   Andy Sciandra        Title:  
Senior Vice President        INDYMAC BANK, F.S.B.,

as Seller and Servicer
      By:   /s/ Andy Sciandra         Name:   Andy Sciandra        Title:  
Senior Vice President        INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES
2004-LH1
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee         By:   /s/ Kathleen A. Pedelini         Name:   Kathleen
A. Pedelini        Title:   Financial Services Officer        DEUTSCHE BANK
NATIONAL TRUST COMPANY, solely as

Indenture Trustee
      By:   /s/ Brent Hoyler         Name:   Brent Hoyler        Title:  
Associate     

[Signature page to Insurance and Indemnity Agreement]

 